UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1121


WILLIAM T. HUNTER,

                    Plaintiff - Appellant,

             v.

DEPARTMENT OF THE ARMY; WASHINGTON HEADQUARTER
SERVICES; PENTAGON FORCE PROTECTION AGENCY,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:17-cv-01250-AJT-IDD)


Submitted: June 21, 2018                                          Decided: June 25, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


William T. Hunter, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William T. Hunter appeals the district court’s order granting Defendants’ motion

to dismiss his complaint alleging several claims, including claims for employment

discrimination, slander, and intentional infliction of emotional distress, as well as claims

under the United States Constitution. On appeal, we confine our review to the issues

raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Hunter’s informal brief

does not challenge the basis for the district court’s disposition, Hunter has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               AFFIRMED




                                             2